Citation Nr: 1729984	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran requested a Board hearing at the local RO in a January 2015 substantive appeal.  This request was withdrawn in October 2015 and November 2015 correspondence.  Thus, the issues are appropriately before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported in a statement dated January 2015 that he received treatment for his back at the Loma Linda VA Medical Center (VAMC) in March 2013.  The latest VAMC records currently associated with  the claims file are dated in November 2012.  Thus, the most recent VAMC records should be obtained.

Similarly, the Veteran submitted a November 2012 form authorizing VA to obtain Kaiser Permanente records from January 2000 to the present.  No additional development was performed, and the only  Kaiser Permanente records associated with the claims file are 2013 and 2015 records submitted by the Veteran.  The Veteran should be given an additional opportunity to submit or authorize VA to obtain these records.
 
The Veteran also reported in-service treatment at a naval hospital in Yokohama, Japan, for a baseball injury.  The AOJ should attempt to obtain these records.  Moreover, the claims file indicates that service treatment records are unavailable but does not indicate that personnel records have been sought.  Therefore, the AOJ must perform appropriate development to obtain available personnel records.

Similarly, the Veteran served in the California National Guard, but the claims file contains no evidence of attempts to obtain information from the National Guard.  The AOJ must also perform appropriate development to obtain any available records from the California National Guard.

Finally, the AOJ must obtain an addendum to the November 2012 VA examination and provide additional VA examinations.  The November 2012 VA audiological examination addressed service connection for bilateral hearing loss and tinnitus but did not address the Veteran's specific claims that he had hearing loss and tinnitus since service, as reported in statements dated December 2011 and October 2012.  Furthermore, the addendum should address an article cited in the April 2017 Informal Hearing Presentation that supports delayed onset hearing loss.   

As to the issues of headache, back disability, and neck disability, the Board finds that VA examinations are warranted.  Although the Board makes no determination at this time as to whether the combat presumption applies, an examination is appropriate to determine whether the conditions are due to the reported in-service incident in which the Veteran stated a tank hatch lid hit him on the head, knocking him inside the tank.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include treatment at Kaiser Permanente since January 2000.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Loma Linda VAMC records for the period beginning November 2012.  

2.  Make all necessary efforts to obtain Yokohama, Japan, naval hospital records pertaining to the Veteran's reported in-service hospitalization for a baseball injury during service.

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and provided to the Veteran and his representative.

3.  Contact the appropriate record repositories to obtain the Veteran's service personnel records.  All efforts to obtain the records must be documented in the claims file, and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

4.  Contact the appropriate record repositories to obtain the Veteran's California National Guard records.  All efforts to obtain the records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

5.  Return the claims file to the clinician who provided the November 2012 audiological opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should

a)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is etiologically related to the Veteran's active duty service. 

The clinician must address the article cited in the April 2017 Informal Hearing Presentation that supports delayed onset hearing loss.  The clinician must also address the Veteran's reports, such as the October 2012 statement, of hearing problems since service.

b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is etiologically related to the Veteran's active duty service.

The clinician must address the Veteran's reports, such as the statement dated December 2011, of ringing in his ears since service.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the clinician rejects the Veteran's reports, the clinician must provide a reason for doing so. A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

6.  Schedule the Veteran for an appropriate VA medical examination for his back, neck, and headache disabilities.  The entire claims file should be provided to the clinician for review and the clinician should note that it has been reviewed. All necessary tests and studies should be performed, and all findings should be set forth in detail. The clinician should 

a)  Identify all back, neck, and headache disabilities present during the claims period (December 2011 to present). 

b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed back, neck, and headache disability is etiologically related to the Veteran's active duty service, to include the reported incident in which a tank hatch lid fell on the Veteran's head.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

7.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




